Title: From James Madison to James Madison, Sr., 5 October 1794
From: Madison, James
To: Madison, James, Sr.


Dear & Hond Sir
Harewood October 5. 1794.
I have detained Sam by whom I send this so much longer than I intended & you expected that many apologies are due for the liberty. I hope it will be a sufficient one that I found him indispensable for a variety of little services, which I did not particularly take into view before I left Orange. These he can himself explain, and I therefore leave the task to him; proceeding to the history of what relates to myself. On my arrival here I was able to urge so many conveniences in hastening the event which I solicited that it took place on the 15th. Ult. On the friday following we set out accompanied by Miss A. Payne, and Miss Harriot Washington, on a visit to my sister Hite, where we arrived the next day, having stopped a night in Winchester with Mr. Balmain. We had been a day or two only at Mr. Hite’s, before a slight indisposition which my wife had felt for several days ended in a regular Ague & fever. The fits tho’ succeeded by compleat intermissions were so severe that I thought it prudent to call in a Physician from Winchester. Docr. Mackay not being in the way Docr. Baldwin attended, and by a decisive administration of the Bark soon expelled the complaint. She has since recovered very fast & I hope notwithstanding a slight indisposition this morning which may be the effect of fatigue & change of weather, that no return is in the least to be apprehended. We left Mr. Hites the day before yesterday. Our time was passed there with great pleasure on our side, and I hope with not less on the other. Our departure however was embittered by the loss sustained the night preceeding by my sister, which you will have an account of from Mr. H. by this opportunity. In about 8 or 10 days we expect to set out for Philada. Your daughter in law begs you and my mother to accept her best and most respectful affections, which She means to express herself by an early opportunity. She wishes Fanny also be sensible of the pleasure with which a correspondence with her would be carried on.
I saw Fraily at Mr. Hite’s. He promises stedfastly to be with you in about a fortnight at farthest; and to do every thing on his part requisite for a vigorous prosecution of the undertaking at Bernard’s Ford.
I must ask the favor of my mother to make out a memorandum of the Cloathing &c. to be obtained at Mr. Dunbars for the negroes; & of yourself to have it transmitted along with a list of other articles such as Salt Iron &c—which may [be] wanted for the winter’s use. I heard with great satisfaction by Mr. Howard that her complaint which appeared in so doubtful a character when I left her, had taken a turn that promised an early & I hope entire recovery. With my sincerest prayers that perfect health & every other good may attend you both, I remain Yr. Affete son
Js. Madison Jr
I called soon after I came into the neighbourhood on Mrs. F. Hite, & found her & family well. I intend to repeat my visit if possible & to introduce her new relation to her.
